Citation Nr: 0823537	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945, and from May 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before a Decision Review Officer (DRO) 
in a January 2007 hearing at the RO in Waco, Texas to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file and has been reviewed.


FINDING OF FACT

A left knee disability is not shown to have been present 
during the veteran's military service or until many years 
thereafter, and is not shown to be related to any incident of 
such service.  

CONCLUSION OF LAW

A left knee disability, including degenerative joint disease, 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In correspondence dated in January 2006, the AOJ satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a left knee condition, including information 
and evidence that VA would seek to provide and information 
and evidence that the veteran was expected to provide.  The 
veteran replied in April 2006, that he had nothing further to 
submit.

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence later in April 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the August 2006 statement of the case (SOC), and 
a March 2007 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(c) (2007).  Service medical 
records have been associated with the claims file.  The 
veteran noted one particular private physician, Dr. B.B., who 
had retired since providing care to the veteran in the 1950s.  
VA requested records from this physician, but no reply was 
recorded.  The DRO addressed this issue during the January 
2007 hearing and explained that the veteran should try to 
procure these records from another source as VA had been 
unsuccessful in attempts to obtain them.  No further response 
was received from the veteran.  Thus, the Board finds that 
additional attempts to secure Dr. B.B.'s records would be 
futile. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional available existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The veteran seeks service connection for residuals of a left 
knee injury, which he contends occurred in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims, citing Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

Only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Here, the requirement for medical evidence of a current 
diagnosis has been met.  In this regard, the veteran has been 
diagnosed with multiple conditions affecting the left knee, 
to include bursitis, moderate degenerative joint disease, and 
localized primary osteoarthritis.  See Private treatment 
records, March 2004 and August 2005.  

The next requirement for a grant of service connection is 
evidence of an in-service injury.  The veteran has testified 
that the injury in question occurred on or about November 10, 
1945, while stationed with the Army Air Corps in Colorado 
Springs, Colorado.  The veteran reported that he participated 
in physical training (PT) during which an impromptu football 
game was organized.  During the PT exercise, the veteran ran 
out and turned to catch a pass thrown by the quarterback.  As 
he turned to catch the football, he stated that he 
overextended his left knee causing severe pain and a limp 
that lasted several days.  See DRO hearing transcript, 
January 2007; see also VA Form 9, signed August 2006.  

While the veteran is competent to report symptoms such as 
knee pain and a limp, he is not competent to provide a 
medical diagnosis or a medical nexus to service.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); See 
also Layno, supra.

The veteran's service medical records are completely negative 
for a left knee injury or disability.  The veteran, himself, 
stated that he did not go to sick call for the alleged 1945 
injury, despite being in significant pain at the time, 
because he was to be discharged soon and had been told by a 
medic in the base infirmary that if the knee injury was 
serious, it could delay his discharge from service.  See DRO 
hearing transcript, January 2007. 

The Board observes that, subsequent to the reported in-
service knee injury, in February 1951, the veteran presented 
for medical evaluation in conjunction with a recall to active 
duty.  At that time, the veteran disclosed shoulder pain, 
prior surgeries, diseases, and allergic reactions, but 
specifically denied having a history of swollen or painful 
joints, as well as having a trick or locked knee.  The 
veteran continued to deny relevant history on his July 1952 
separation exam.  Both examinations noted that lower 
extremities were evaluated as normal. 

The first objective evidence of left knee problems is a March 
2004 private emergency report from Doctor's Hospital which 
shows a diagnosis of left knee arthritis/bursitis.  
Thereafter, a May 2004 private treatment record provided by 
Dr. G. P., reflects that the veteran had an unstable left 
knee.  While arthritis of the left knee was first reflected 
on the March 2004 emergency room report, x-ray evidence of 
left knee arthritis was not shown until August 2005.  Thus, 
arthritis may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2007).

The Board emphasizes that the veteran's left knee disability 
was not objectively demonstrated until approximately 58 years 
following the veteran's discharge from service (first 
period).  The absence of left knee complaint for so many 
years after service is evidence against the claim.  See Maxon 
v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  

There is also no objective evidence of a nexus between the 
veteran's current left knee disability and service.  

Moreover, there is no credible evidence of continuity of 
symptomatology.  The service medical records, themselves, 
show no left knee complaints, and there is a lack of post-
service treatment records for many decades after service.  
Also, in hearing testimony provided before a DRO in January 
2007, the veteran reported that following service, his knee 
pain subsided for several years with only occasional pain 
that was controlled with medication.  He also reported a 
severe attack of knee pain that was treated by injection of 
Cortisone in 1953 which "held up until about [2006]."  

The Board declines to obtain medical nexus opinion with 
respect to the service connection claim because there is no 
objective evidence of left knee disability in service or for 
decades following service.  Thus, even though the veteran has 
been currently diagnosed with a left knee disability, there 
is no true indication that such disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of left knee pathology in service, the 
negative examination performed at separation from service, 
and the absence of any suggestion of pertinent disability 
until decades after active duty, relating current left knee 
disability to service would certainly be speculative.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).   
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In sum, for the reasons expressed above, the Board finds that 
the preponderance of the evidence shows that the current left 
knee disability was not present until many years after 
service, and is not related to either period of service.  
Accordingly, the Board concludes that the veteran's left knee 
disability was not incurred in or aggravated by service, and 
arthritis of the left knee may not be presumed to have been 
incurred in service.  The claim is therefore denied.


ORDER

Entitlement to service connection for residuals of a left 
knee injury, to include degenerative joint disease, is 
denied.


____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


